Exhibit 10.1

 

 

Transition Agreement

THIS TRANSITION AGREEMENT (this “Agreement”), dated as of May 5, 2020, is
entered into by and between National Bank Holdings Corporation, a Delaware
corporation (the “Company”), and Zsolt K. Besskó (the “Executive”).

WHEREAS, the Executive currently serves as Executive Vice President, Chief
Administrative Officer, General Counsel and Secretary of the Company;

WHEREAS, the Executive shall resign from the Company, effective as of May 1,
2021 (the “Resignation Date”);

WHEREAS, the Board of Directors of the Company (the “Board”) and the Executive
have mutually determined that, to ensure an orderly transition of the
Executive’s duties and responsibilities, the Executive should continue to serve
in his current positions through July 1, 2020 (the “Transition Date”), and
thereafter serve the Company as a non-executive, non-officer employee until the
Resignation Date as further described herein;

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated as of November 17, 2015 (the “Employment Agreement”); and

WHEREAS, the Company and the Executive now desire to enter into a mutually
satisfactory arrangement concerning, among other things, the Executive’s
transition to a non-executive, non-officer advisory role effective as of the
Transition Date, and employment by the Company following the Transition Date
through the Resignation Date, and other matters related thereto.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

1. Effectiveness.  This Agreement shall become binding and enforceable on the
Transition Date, subject to its execution by the Executive and the Company and
the Executive’s continued employment with the Company through the Transition
Date.

2. Transition Period.  The term of the Executive’s employment hereunder shall
commence on the Transition Date and end on the Resignation Date (the “Transition
Period”), unless terminated earlier pursuant to Section ‎5.

3. Position; Duties.

(a) Resignation of Officer and Director Positions.  Effective as of the close of
business on the Transition Date, by virtue of executing this Agreement and
without any further action by the Executive, the Executive hereby resigns his
positions as Executive Vice President, Chief Administrative Officer, General
Counsel and Secretary of the Company and as a member






of the board of directors of, or as a manager of, any of the Company’s
affiliates, but not as an employee of the Company.

(b) Position and Duties During Transition Period.  During the Transition Period,
the Executive shall continue as a non-executive, non-officer employee of the
Company, reporting to the Chief Executive Officer of the Company, and perform
such duties and services as reasonably directed by the Chief Executive Officer
of the Company in an advisory role, with a focus on providing an orderly and
effective transition of his duties and responsibilities to the new Chief
Administrative Officer, General Counsel and Secretary, and other executive
management; advising senior management on various matters; and serving as a
development coach for certain members of senior management.

(c) Acknowledgments.  The Executive acknowledges and agrees that for purposes of
all plans, agreements, policies, and arrangements of the Company and its
affiliates in which the Executive participated or to which the Executive was a
party (including, without limitation, the Employment Agreement), the resignation
of the Executive from his officer and director positions with the Company and
its affiliates on the Transition Date and the Executive’s ceasing to be employed
by the Company on the Resignation Date shall, in each case, be a voluntary
resignation and separation, as applicable.  Moreover, in the case of any such
plan, agreement, policy, or arrangement that includes the concept of resignation
with “good reason” or a similar term of like meaning, the Executive agrees that
such resignations on the Transition Date and the Executive’s resignation on the
Resignation Date shall be considered to have been made without “good reason” or
such similar term.

4. Compensation and Benefits.  During the Transition Period, subject to the
Executive’s continued employment with the Company and his compliance with the
terms of this Agreement:

(a) Base Salary.  The Executive shall receive a base salary at an annual rate of
$50,000, which base salary shall be paid in accordance with the Company’s normal
payroll practices.

(b) 2020 Annual Incentive Payment.  The Executive shall be eligible for a
prorated annual cash incentive payment pursuant to the terms of the Company’s
annual cash incentive plan applicable to the Executive as of the date hereof for
the 2020 calendar year based on actual performance of the Company pursuant to
the current terms of such plan, the bonus criteria previously established by the
Board, and the number of days elapsed in 2020 through the Transition Date, which
prorated amount (if any) shall be payable at the same time 2020 annual incentive
payments are payable to employees of the Company generally (other than any
portion of such annual incentive payment that was previously deferred by the
Executive, which portion shall instead be paid in accordance with the applicable
deferral arrangement and any election thereunder).

(c) Outstanding Equity Awards.   For the avoidance of doubt, the outstanding
equity awards held by the Executive as of the Transition Date shall continue to
vest in accordance with their respective terms during the Transition Period.








(d) No Other Incentive Compensation.  Other than as set forth in Sections ‎4(b)
and ‎4(c), the Executive shall not be eligible for payments or awards under the
Company’s cash or equity incentive plans.

(e) Employee Benefits.  During the Transition Period, the Executive shall
continue to be provided with employee benefits, fringe benefits, and perquisites
that are provided to employees of the Company generally from time to time.

(f) Expense Reimbursement.  During the Transition Period, the Company shall
reimburse the Executive for all reasonable expenses incurred by him in the
performance of his duties in accordance with the Company’s policies as in effect
from time to time.

5. Termination of Employment.

(a) Resignation.  The Executive’s employment with the Company shall, by virtue
of executing this Agreement and without any further action by the Company or the
Executive, terminate on the Resignation Date.

(b) Death.  The Executive’s employment shall terminate automatically upon the
Executive’s death during the Transition Period.

(c) By the Company.  The Company may terminate the Executive’s employment during
the Transition Period with Cause.  For purposes of this Agreement, “Cause” has
the meaning set forth in the Employment Agreement.

(d) By the Executive.  The Executive may terminate the Executive’s employment
during the Transition Period for any or no reason.

(e) Notice of Termination.  Any termination by the Company with Cause, or by the
Executive for any or no reason, shall be communicated by notice of termination
to the other party hereto given in accordance with Section ‎10(h) (a “Notice of
Termination”).

(f) Date of Termination.  For purposes of this Agreement, “Date of Termination”
means:  (i) if the Executive’s employment is terminated by the Executive, a date
that is no earlier than 30 days, and no later than 60 days, following receipt by
the Company of a Notice of Termination; (ii) if the Executive’s employment is
terminated by the Company with Cause, the date on which the Company, after
providing for the Executive’s cure period, if applicable, notifies the Executive
of such termination; (iii) if the Executive’s employment is terminated by reason
of death, the date of death; and (iv) if the Executive’s employment terminates
in accordance with Section ‎5(a), the Resignation Date.

6. Obligations of the Company upon Termination.  Upon any termination of the
Executive’s employment during or upon completion of the Transition Period, the
Company shall pay or provide to the Executive the following:  (a) a lump sum
cash payment consisting of the Executive’s base salary through the Date of
Termination to the extent not yet paid; and (b) to the extent not theretofore
paid or provided, the Company shall timely pay or provide to the Executive any
other amounts or benefits required to be paid or provided or which the Executive
is eligible to receive under any plan, program, policy, or practice or contract
or agreement of the






Company and its affiliates through the Date of Termination (including, without
limitation, any equity or incentive compensation plan), and shall pay such
unreimbursed expenses incurred through the Date of Termination as are subject to
reimbursement pursuant to Section ‎4(f).

7. Change in Control.  Upon the occurrence of a Change in Control during the
Transition Period and subject to the Executive’s continued employment through
such Change in Control, the Company shall, subject to immediately following
sentence, pay to the Executive a lump sum cash payment equal to $500,000 (the
“CIC Payment”), which amount shall be paid to the Executive within 30 days
following the Change in Control.  The Company’s obligation to pay the CIC
Payment is conditioned on the Executive’s execution, delivery to the Company,
and non-revocation of a general release of claims in favor of the Company and
its affiliates in substantially the form attached as Exhibit A to the Employment
Agreement in the time period specified therein.  For purposes of this Agreement,
“Change in Control” has the meaning set forth in the Employment Agreement.

8. Restrictive Covenants; Clawback and Recoupment.  The Executive and the
Company acknowledge and agree that the restrictive covenants set forth in
Section 10 of the Employment Agreement and the clawback and recoupment
provisions set forth in Section 8(b) of the Employment Agreement shall remain in
full force and effect following the Date of Termination in accordance with their
respective terms; provided,  however, that, for purposes of Section 10 of the
Employment Agreement, the “Restricted Period” shall be deemed to end on the
first anniversary of the Date of Termination if the Executive’s employment
terminates on or after a Change in Control and shall be deemed to end on the
date that is six months following the Date of Termination if the Executive’s
employment terminates prior to a Change in Control.

9. Incorporation by Reference.  Sections 8(a) (Section 409A) and 9 (Limitation
on Payments under Certain Circumstances) of the Employment Agreement are
incorporated herein by reference herein and shall apply, mutatis mutandis, as if
fully set forth herein.

10. Miscellaneous.

(a) Successors and Assigns.  This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive.  This Agreement and any rights and benefits hereunder shall inure to
the benefit of and be enforceable by the Executive’s legal representatives,
heirs, or legatees.  This Agreement and any rights and benefits hereunder shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.  The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
satisfy all of the obligations under this Agreement in the same manner and to
the same extent that the Company would be required to satisfy such obligations
if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law, or otherwise.








(b) Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state, local, or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(c) Governing Law.  The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of Delaware, without regard to
the conflict of law provisions of any state.

(d) Dispute Resolution.  Any controversy or claim arising out of or relating to
this Agreement or the breach of this Agreement (other than a controversy or
claim arising under Section ‎8) that is not resolved by the Executive and the
Company shall be submitted to arbitration in a location selected by the Company
in accordance with Delaware law and the procedures of the American Arbitration
Association.  The determination of the arbitrator shall be conclusive and
binding on the Company and the Executive and judgment may be entered on the
arbitrator(s)’ awards in any court having competent jurisdiction.

(e) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement shall be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

(f) Amendment; Entire Agreement.  No provision of this Agreement may be amended,
modified, waived, or discharged unless such amendment, modification, waiver, or
discharge is agreed to in writing and such writing is signed by the Company and
the Executive.  From and after the Transition Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, including, without limitation, the Employment Agreement (except
as explicitly provided in Section ‎5(c) (definition of Cause), Section ‎7
(General Release and definition of Change in Control), Section ‎8 (with respect
to Sections 8(b) and 10 of the Employment Agreement), and Section ‎9 (with
respect to Sections 8(a) and 9 of the Employment Agreement)).

(g) Waiver of Breach.  No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
shall operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach shall not deprive such party of the right to take action
at any time while such breach continues.

(h) Notice.  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

if to the Executive:

At the address most recently on the books and records of the Company.








 

if to the Company:

National Bank Holdings Corporation
7800 East Orchard Road, Suite 300
Greenwood Village, Colorado 80111
Attention:  Legal Department

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(i) Headings.  The headings of this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

(j) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 







 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

 

 

NATIONAL BANK HOLDINGS CORPORATION

 

 

 

By:

/s/ G. Timothy Laney

 

Name:

G. Timothy Laney

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

/s/ Zsolt K. Besskó

 

Name:

Zsolt K. Besskó

 

Title:

Chief Administrative Officer & General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Transition Agreement]

 

